Name: Regulation (EEC) No 419/74 of the Council of 18 February 1974 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices;  agricultural policy;  agricultural structures and production
 Date Published: nan

 No L 49/2 Official Journal of the European Communities 21 . 2 . 74 REGULATION (EEC) No 419/74 OF THE COUNCIL of 18 February 1974 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products 'Article 5 (a)THE COUNCIL OF THE EUROPEAN COMMUNITIES, In order to prevent the market in milk and milk products being disturbed as a result of price altera ­ tions at the time of the change-over from one milk year to the next, the necessary measures may be taken in accordance with the procedure laid down in Article 30 . A measure providing for the taxation of stocks of milk products stored before the beginning of a new milk year, may, however, only be taken by the Council , acting on a proposal from the Commis ­ sion, in accordance with the voting procedure provided for in Article 43 (2) of the Treaty'. Having regard to the Treaty establishing the European Economic Community and in particular Articles 42 and 43 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment ; Whereas, difficulties resulting from changes in prices may arise during the transition from one milk year to another ; whereas, therefore, provision should be made for the possibility to adopt transitional measures and to supplement, to this end, Council Regulation (EEC) No 804/68 (!) of 27 June 1968 on the common organi ­ zation of the market in milk and milk products as last amended by the Act of Accession (2), Article 2HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The following Article is added to Regulation (EEC) No 804/68 : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 February 1974. For the Council The President J. ERTL (&gt;) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 73 , 27. 3 . 1972, p . 14 .